This is an appeal from the action of the court below in sustaining a demurrer to the petition of the plaintiff in error, plaintiff below. As counsel for the plaintiff in error has not complied with rule 25 (20 Okla. xii, 95 P. viii) of this court by setting forth material parts of the petition against which the demurrer was directed, the court declines to review the question raised. The rule requires that:
"The brief of the plaintiff in error in all cases except felonies shall contain an abstract or abridgment of the transcript, setting forth the material parts of the pleadings, proceedings, facts and documents upon which he relies, together with such other statements from the record as are necessary to a full understanding of the questions presented to this court for decision, so that no examination of the record itself need be made in this court."
A substantial compliance with this rule is mandatory.
The judgment of the court below is affirmed.
All the Justices concur. *Page 470